07/28/2022



                                                                                 Case Number: DA 22-0176




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  DA 22-0176


MCKENZIE LYONS,
                          Petitioner-Appellee,
      vs.

TRAVIS PALMER,
                       Respondent-Appellant.


      ORDER GRANTING APPELLANT’S MOTION TO DISMISS
  _______________________________________________________________

      Pursuant to Appellant’s Motion to Dismiss by Stipulation, and for good cause

shown,

      IT IS HEREBY ORDERED that the above-entitled action is hereby

dismissed.

                  DATED and ELECTRONICALLY SIGNED as noted below.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 28 2022